Case 19-12117 Doc 32 Filed 09/16/19 Entered 09/16/19 15:50:30 Main Document Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA
                                  NEW ORLEANS DIVISION



       IN RE:                                                 )
                                                              )
       RONALD H. PATRON, JR.                                  ) CHAPTER 7 SECTION B
       BOBBIE J. PATRON                                       )
                                                              )
                                                              ) CASE NO.: 19-12117
                        Debtor(s)                             )
                                                              )


                                           ORDER

          CONSIDERING the Motion for Relief from Stay ("Motion") of TD Auto Finance, LLC
   (“TDAF”) (P-21), filed in the above-referenced case scheduled for hearing on September 11, 2019
   and the Debtors having filed a response of no opposition (P-27),

          THE COURT HAS BEEN ADVISED AND FINDS THAT:

          1.      Notice of the Motion is proper.

          2.      TDAF is the holder of a secured claim against the Debtor, Ronald H. Patron, Jr. and
                  Bobbie J. Patron, in the amount of $22,812.61, plus 11 U.S.C. §506(b) interest,
                  costs and attorney's fees to the extent allowed.

          3.      TDAF’s claim is secured by a valid and effective security interest in the following
                  automobile:

                  (1)      2016 Ram 1500, VIN # 1C6RR6GT8GS147351.

   ACCORDINGLY, IT IS HEREBY ORDERED THAT:

          1.      The automatic stay imposed by 11 U.S.C. §362 is hereby terminated to
   enable TDAF to foreclose or otherwise exercise its security interest in the above automobile.
          2.      Should TDAF exercise its rights to repossess and sell or otherwise
   liquidate the subject vehicle pursuant to this Order or any subsequent Order for Relief from Stay,
   TDAF shall have the right to file an amended Proof of Claim (within 90 days of) after the sale of
   the vehicle for any deficiency balance remaining and such balance is to be paid and treated as an
Case 19-12117 Doc 32 Filed 09/16/19 Entered 09/16/19 15:50:30 Main Document Page 2 of 2




   unsecured claim. TDAF maintains this right in the event that this case should convert to a
   subsequent chapter.
           IT IS FURTHER ORDERED that movant shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBR’s and

   file a certificate of service to that effect within three days.

           New Orleans, Louisiana, September 16, 2019.



                                                            Hon. Jerry A. Brown
                                                            U.S. Bankruptcy Judge
